Citation Nr: 0120167	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of improved pension 
benefits in the amount of $18,475.00.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Committee on 
Waivers and Compromises of the Muskogee, Oklahoma, Regional 
Office (RO) that denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $18,475.00.  This case was previously before 
the Board in December 2000 at which time it was remanded to 
the RO for compliance with due process requirements.

In the veteran's January 2001 substantive appeal, he 
requested to appear at a video conference hearing before a 
member of the Board.  In May 2001, the RO notified the 
veteran that he was scheduled to attend a hearing in June 
2001 at the RO before a traveling member of the Board.  The 
veteran failed to appear at the hearing.  


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective in October 1996 on the basis that he had no Social 
Security Administration benefits.

2.  Effective in October 1996, the veteran began receiving 
Social Security Administration benefits and did not inform VA 
of this.

3.  There is no evidence that the veteran intended to 
misrepresent material facts with knowledge that it would 
result in the erroneous award or retention of improved 
pension benefits.



CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$18,475.00 did not result from misrepresentation on the part 
of the veteran.  38 U.S.C.A. §§ 5103, 5103A, 5302(c) (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran was given notice of the 
information relied upon to determine the claim.  In addition, 
all relevant records have been obtained and incorporated into 
the claims file.

Factual Background

In September 1996 the RO notified the veteran that he was 
being awarded improved pension benefits effective in October 
1996 on the basis that he and his spouse had no countable 
income, including from the Social Security Administration.  
The RO also advised the veteran to notify them right away if 
his family income changed. 

In July 1998, the RO informed the veteran that it proposed to 
reduce his payments based on a report from the Social 
Security Administration showing that he and his wife had been 
receiving Social Security benefits at the same time as VA 
pension benefits.  

The veteran submitted a statement to the RO in July 1998 
stating that he did not understand why his payments were 
being reduced.

The RO issued the veteran another letter in September 1998 
explaining that social security was countable income and must 
be counted from the beginning of his VA pension award.  

In September 1998, the veteran requested a waiver of recover 
of the overpayment due to financial and medical hardship.

In April 1999, the Committee on Waivers and Compromises at 
the Muskogee, Oklahoma, RO, denied the veteran request for 
waiver based on a finding of misrepresentation.

In an April 1999 Notice of Disagreement, the veteran said 
that he did not know that he would get Social Security 
benefits and that everything was a surprise to him.

In his substantive appeal dated in June 1999, the veteran 
said that when he applied for VA pension benefits he was 
never told, nor did he realize, that social security was 
countable income as both social security and VA checks 
continued to come in.  He said that in all honesty he didn't 
intentionally do anything wrong.

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  
In ascertaining whether misrepresentation was involved, the 
VA manual and regulations provide guidance to the RO's 
committee on waivers.  It is stated:  

Fraud and misrepresentation.  Although these are listed as 
separate elements under Section 5302(c), they both contain 
common characteristics and should be considered as a single 
element.  In order to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the willful failure 
to disclose a material fact, with the intent of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must show that the 
willful intent to either misrepresent or fail to disclose was 
done with the veteran's knowledge that such misrepresentation 
or failure would result in the erroneous or improper award or 
erroneous retention of VA benefits.  VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

In the instant case, the Board concludes that the evidence 
does not support the conclusion that the veteran intended to 
defraud VA through an intentional misrepresentation of 
material facts with regard to his receipt of income.  At the 
time that the veteran filed for VA pension benefits in 
September 1996, he was not receiving SSA benefits.  This is 
based on evidence showing that his Social Security 
Administration benefits did not become effective until the 
following month, in October 1996.  The fact that both 
benefits became effective the same month may have been a 
cause of some confusion. 

Since there are no Financial Status Reports or similar 
evidence on file regarding the veteran's income from the time 
that he began receiving VA pension benefits in October 1996 
to the time that the RO discovered that he was receiving 
Social Security Administration benefits in 1998, it cannot be 
concluded that he intentionally misrepresented his income for 
that period.  This is especially so when considering the 
veteran's initial confusion in 1998 as to the reason his 
payments were being reduced, along with his statement in June 
1999 that he did not intentionally do anything wrong.  

While there is no disputing that the veteran was informed 
when he was awarded VA pension benefits in September 1996 
that such benefits were based on $0 income, including from 
the Social Security Administration, and that he must 
immediately report any changes in income, the weight of 
evidence does not establish that his failure to report such 
income was done with willful intent knowing that he was 
improperly receiving benefits.  As such, the Board concludes 
that the evidence of record does not support a finding of 
misrepresentation on the part of the veteran in the creation 
of the overpayment.  38 U.S.C.A. § 5302(c).



ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $18,475.00 is not precluded by a 
finding of misrepresentation; to this extent, the appeal is 
granted.


REMAND

The issue still remains; however, whether recovery of the 
overpayment should be waived under the standard of equity and 
good conscience.  Since this issue was not adjudicated by the 
RO, and because the Board has determined that there is no 
misrepresentation on the part of the veteran in the creation 
of the overpayment, the principles of due process of law 
require that the RO make an initial determination on whether 
recovery of the overpayment would be against equity and good 
conscience.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, the record lacks a detailed accounting 
demonstrating how the Committee arrived at the current 
outstanding indebtedness.  In this regard, the propriety and 
amount of the overpayment are integral to the waiver 
determination, as such, the Board believes that additional 
action is necessary to clarify these matters.  See e.g. Smith 
v. Derwinski, 1 Vet. App. 261 (1991), Schaper v. Derwinski, 1 
Vet. App. 430 (1991). 

1. The RO should prepare a paid-and-due 
audit of the overpayment of pension 
benefits to the veteran for the period 
in question (1996 to 1998).  In this 
regard, the RO should calculate the 
total amount of the veteran's 
countable annual income beginning in 
1996 and should set forth in detail 
the bases for its calculations.  In 
addition, the RO should specifically 
note the amounts of pension that were 
actually paid to the veteran during 
the period in question and should also 
note the amounts of pension the 
veteran was actually due during such 
period.  Further, the RO should detail 
how the amounts of any income from all 
sources during this period were 
calculated and upon which information 
such calculations were based.  The RO 
should also detail how any deductions, 
from the veteran's countable income 
were calculated and upon which 
information such calculations were 
based.  All sources from which 
information pertinent to the RO's 
calculations have been developed 
should be included in the audit 
report.  

2. The veteran should be informed of the 
RO's determination as to the 
creation/calculation of the 
overpayment of pension benefits for 
the period in question and, in this 
regard, he should be provided a copy 
of the RO's paid-and-due audit report.  
In connection with this action, the RO 
should ask the veteran whether he 
wishes to submit any additional 
information that pertains to the 
proper calculation of the overpayment 
in question.

3. Following completion of the above, the 
Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence 
received since the January 2001 
supplemental statement of the case.  A 
formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
associated with the claims folder.

4. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 19.31 (2000), 
which fully sets forth the controlling 
law and regulations pertinent to this 
appeal.  This document should reflect 
detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should then be afforded 
the opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board, if in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



